Title: To Benjamin Franklin from John Torris, 6 June 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. Sir
Dunkerque 6th. June 1780.
The Letter you did me the Honnour to write me the 27th. ulto. I have recd. a few days Past, & Inclosed the Judgment to give up the Ship aurora & to Condamn, under Some hard restrictions, the Cargoe.
I beg Leave to make a few observations to the Justice of your Excellency.
The acknowledgment that the Cargoe is really the Property of the Ennemy, altho’ attempted to be masked as Neutral, does assert that, your Excellency is Justly convinced that Roodenberg, the master, is a Parjure, & doth allow us to Claim he shou’d be Punisht for Same, & not Treated so Partially as he is; otherwise, ’Twill encourrage the worst behaviour by him & others in future. I beg Leave to Submit this observation to your Excellency.
Altho’ the Judgment seems severe on the Captors, & does expose them to the dishonnest dispositions of Some of the Freighters, they have such a respect for the determination of your Excellency, that an appeal to Congress is far from their mind; This Judgment requieres, however, a few explanations, & I Beseech your Excellency Will Let me know wether it is not understood that the Freight is to be Paid by the admiralty, out of the Produce of the Cargoe? This appears very Just; Because, the goods Condamned to the Captors, & those Claimed by neutral right owners, are to Pay it according to the Bills of Lading, & their Proportion of the expences? We Cannot apprehend that your Excellency wou’d requiere from the Captors so Considerable an advance as this Freight, when you deprive them of the Produce of the Cargoe for an unlimited Time.
I further observe to your Excellency, you did omit to fix the Customary space of Time for the Freighters to Lay in their Claims & for to appeal to the Congress. Also for the Captors to Claim from the admiralty the Produce of the Sale. I Beseech your Excellency will Limit the Same; Because, the Marchandize Belonging to the Ennemy, & those Claimed as the Property of Neutral Subjects, have Lady been asserted by acts & Declarations before Nottary Public at Rotterdam, which have been signiffied to Mr. De Chantereyne our Correspondant at Cherbourg; & I Send them to Mr. De Maussallé. The whole Cargoe is acknowledged by Messrs. Little Dalle & Co. & by Messrs. Herman & Vanyzendoorn, to be but shipt by them, & not their Property; except 31. Bales of Clover Seeds P.K. & X.M. shipt & Claimed by Mr. Peter De koker as his own Property.
I have the Honnor to be with great Respect Honnd. Sir Your Excellency’s most humble & most obedient servant
J. Torris
His Excellency Dr. Franklin minister at the Court of France
 
Endorsed: June 6
Notation: Mr. Torris. June 6. 1780
